 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ENRIQUE TORRES,                                   No. 2:18-cv-3136 MCE KJN P
12                       Petitioner,
13           v.                                         ORDER
14    PAUL LOAZANO,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding pro se, with an application for writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges his 2015 conviction for first degree

19   burglary. On March 22, 2019, respondent filed a motion to dismiss this action because the

20   petition is not fully exhausted. Petitioner has not filed an opposition to the motion.

21          Local Rule 230(l) provides in part: “Failure of the responding party to file written

22   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

23   the granting of the motion . . . .” Id. Local Rule 110 provides that failure to comply with the

24   Local Rules “may be grounds for imposition of any and all sanctions authorized by statute or

25   Rule or within the inherent power of the Court.” Id. Finally, Rule 41(b) of the Federal Rules of

26   Civil Procedure provides:

27                  Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                    to comply with these rules or a court order, a defendant may move to
28                  dismiss the action or any claim against it. Unless the dismissal order
                                                       1
 1                  states otherwise, a dismissal under this subdivision (b) and any
                    dismissal not under this rule--except one for lack of jurisdiction,
 2                  improper venue, or failure to join a party under Rule 19--operates as
                    an adjudication on the merits.
 3

 4   Id.

 5          The petition for review filed in the California Supreme Court did not include petitioner’s

 6   ineffective assistance of counsel claim (claim two). (ECF No. 13-3 at 1-44.) Petitioner did

 7   include his claims of instructional error (claim one), and insufficient evidence (claim three). (Id.)

 8   Thus, respondent argues that the instant federal petition is a “mixed petition,” because it contains

 9   both exhausted and unexhausted claims.

10          The exhaustion of state court remedies is a prerequisite to the granting of a petition for

11   writ of habeas corpus. 28 U.S.C. § 2254(b)(1). A petitioner satisfies the exhaustion requirement

12   by providing the highest state court with a full and fair opportunity to consider all claims before

13   presenting them to the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971); Middleton v.

14   Cupp, 768 F.2d 1083, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986). Here, although

15   petitioner has exhausted his first and third claims for relief, he failed to raise his second claim

16   alleging ineffective assistance of counsel before the California Supreme Court. Thus, his second

17   claim is not exhausted, and the instant petition is a mixed petition.

18           The United States Supreme Court has held that a federal district court may not entertain a

19   petition for habeas corpus unless the petitioner has exhausted state remedies with respect to each

20   of the claims raised. Rose v. Lundy, 455 U.S. 509 (1982). A mixed petition containing both

21   exhausted and unexhausted claims must generally be dismissed, with leave to file an amended

22   petition containing only exhausted claims. Alternatively, under Rhines v. Weber, 544 U.S. 269

23   (2005), a district court may, in limited circumstances, stay a mixed petition pending exhaustion of

24   unexhausted claims if: (1) “the petitioner had good cause for his failure to exhaust;” (2) “his

25   unexhausted claims are potentially meritorious;” and (3) “there is no indication that the petitioner

26   engaged in intentionally dilatory litigation tactics.” Rhines, 544 U.S. at 278. Granting a stay

27   under these circumstances requires that reasonable time limits be imposed. Id. at 277-78.

28   ////
                                                         2
 1             Therefore, petitioner is granted thirty days to file a request for stay in this action. The

 2   request must address each Rhines factor set forth above. Thereafter, the court will determine

 3   whether to stay this action pending a decision by the California Supreme Court on petitioner’s

 4   third claim, or whether to dismiss the instant petition with leave to file an amended petition that

 5   raises only exhausted claims.1 2

 6             Accordingly, IT IS HEREBY ORDERED that petitioner shall file, within thirty days from

 7   the date of this order, a request to stay this action pursuant to Rhines v. Weber, 544 U.S. 269

 8   (2005). Failure to comply with this order will result in a recommendation that this action be

 9   dismissed without prejudice.

10   Dated: April 18, 2019

11

12

13

14   /torr3136.mtd.hc.mix

15

16

17

18

19
     1
       Petitioner is cautioned that if this action proceeds on an amended petition raising only
20   exhausted claims he will risk forfeiting consideration of the unexhausted claim in this or any
     other federal court. See McCleskey v. Zant, 499 U.S. 467 (1991); see also Rose, 455 U.S. at 520-
21   21; Rule 9(b), Rules Governing Section 2254 Cases.
22
     Petitioner is further cautioned that the habeas corpus statute imposes a one year statute of
23   limitations for filing non-capital habeas corpus petitions in federal court. In most cases, the one
     year period will start to run on the date on which the state court judgment became final by the
24   conclusion of direct review or the expiration of time for seeking direct review, although the
     statute of limitations is tolled while a properly filed application for state post-conviction or other
25   collateral review is pending. 28 U.S.C. § 2244(d).
26   2
       Petitioner is not required to await resolution of the pending motion to dismiss before returning
27   to state court to properly exhaust his state court remedies. In the event that petitioner exhausts
     any claims in the California Supreme Court prior to this court’s resolution of the pending motion,
28   petitioner is advised to file a notice of exhaustion in this court.
                                                          3
